Upham, J.
Since the passage of the original act for the ease and relief of poor debtors, various amendments have been made to it from time to time ; and the uniform course of legislation upon the subject has been to increase and enlarge the relief originally granted. There is no reason to believe that the legislature at any time designed to give a rigid and narrow construction to the provisions adopted by them. Such a construction would operate neither for the benefit of the creditor, or debtor, while there can be no doubt the course of legislation upon this subject was designed to be for the benefit of both.
It would be a very limited construction of the provision of the statute, exempting the wearing apparel necessary for immediate use from attachment, which would graduate the relief by the variations of the thermometer, and give one rule for a cold, another for a warm, or another for a wet day.
The wearing apparel necessary for immediate use must be such an amount of clothing as is necessary to meet the varying changes of our climate, and the customary habits *358and ordinary necessities of the mass of the people. The clothing worn by the individual while about his daily toil might be all that was necessary for the time, but be wholly insufficient when such labor ceased : and the clothing suitable and proper for days of labor might not be such as the common sentiment of the community would deem necessary and proper for use on days set apart for religious assembling and worship ; a common privilege, which our laws accord to all, and which it deems necessary to all.
A suitable overcoat, also, is no luxury but a necessity ; always required to be on hand, as a protection against the frequent changes and inclement seasons of our climate. We regard, then, the instructions of the court as fully within the requirements of the statute ; and that, in the words of the charge, the statute is designed to exempt from attachment, as necessary wearing apparel, “ an outside, or great coat, at all seasons of the year ; and, in addition to decent and comfortable every-day wearing apparel, a full suit, suitable to wear abroad or to meeting.”
As to the second point raised in the case, it is quite clear that applying the proceeds of the property, thus illegally and tortiously taken, in part payment of an execution recovered against the defendant, can in no manner be offered as a de-fence to this suit.

Judgment for the plaintiff.